Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/354,859, the amendment filed on 1/7/2022 is herein acknowledged. Claims 1, 6, 8, 13, 15 and 20 have been amended and claims 2, 9, 14, 16 and 21 have been canceled. Claims 1, 3-8, 10-13, 15 and 17-20 are pending.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 1/21/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8, 10-11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov (US 2005/0198464) in view of Grossman (US 2017/0004647), Lameter (US 2007/0055843) and Ganapathi et al. (US 2014/0258643).  
As per claim 1. A general purpose… processor comprising: … and a processing circuitry to: receive a virtual address that triggered a page fault for a compute process; [“receives a request to translate a virtual address that is not mapped to a physical page, an exception (processor interrupt is generated) occurs which results in a page fault exception handler being called… (par. 0038)]
check a virtual memory space for a virtual memory allocation for the compute process that triggered the page fault; and [“the memory page handler checks that the virtual address that caused the fault” (par. 0039] 
the processing circuit to perform one of:  [Note that as claimed the processing circuit is only required to perform one of “implement…” or “bypass” thus Sokolov teaches performing at least of “implement” or “bypass” as explained below since Sokolov at least refers to bypassing allocating and mapping in response to a page causing the page fault being a guard or last page, see below. As such, the references Lameter and Ganapathi are not required to meet the claim language but have been provided to illustrate the status in the prior art of the listed limitations under the “implement” alternative]
implement an operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process, wherein the predetermined number of pages is determined by the amount of memory available in the virtual memory space, [Sokolov teaches “the page (last or first) at the opposite end of the allocated block of virtual memory 204 to the mapped page… is referred to as a guard page” (par. 0037) “If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address… another physical page 22 is automatically mapped to the next contiguous virtual page” (par. 0040) “if the virtual address is within the guard page 404, then at step 706 instead of mapping the virtual page to a physical page 222, a stack overflow condition is generated by the page fault exception handler, indicating that the stack for the thread has exceed the 64 K contiguous block allocated for it… At step 708, the virtual address is not within the guard page 404 or within 4K of the last mapped page. Another handler is called to process this page fault exception” (pars. 0041-0042). Sokolov teaches “the next page in a block 204 in the region 202 allocated for the stack can be automatically mapped in response to a page fault for the block. As is well-known to those skilled in the art, a page fault occurs when software attempts to access (read or write) a virtual memory address that is not mapped to a physical memory address, that is, the unmapped page is marked "not present."” (par. 0030)], thus teaching an instance in which when the virtual address that caused the page fault is not the last page, a page fault handler is called to process the page fault, where processing the page fault involves mapping a page in a region corresponding to the virtual address that caused the page fault (which corresponds to a predetermined number (i.e., one page comprises a predetermined number)
or bypass the operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault in response to a determination that the virtual address that triggered the page fault is a last page in the virtual memory allocation for the compute process [Sokolov teaches “the last allocated virtual memory page is designated to be an inaccessible page, so that if for some reason, the thread reaches the end of the allocated virtual memory, a stack overflow condition is called” (par. 0009)] thus in this case, handling of the page fault is bypassed or does not occur.
However, Sokolov does not expressly refer to mapping a predetermined number of pages in response to a page fault, wherein the predetermined number of pages is determined by the amount of memory available in the virtual memory space. 
Sokolov does not expressly disclose a graphics processor… comprising… a plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, different from the first set of execution resources; however, regarding these limitations, Grossman teaches [“a graphics system includes a graphics processing unit (GPU). A GPU may be implemented as a co -processor component to a central processing unit (CPU) of a computer system, “ (par. 0010) “the GPU 112 may be capable of very high performance using a relatively large number of small, parallel execution threads on dedicated programmable hardware processing units.” (par. 0012) where GPU 112 may include its own computer units (par. 0027) “The CPU fault handler 106 executes steps in response to the CPU MMU 108 generating a page fault, to make requested data available to the CPU 102 and/or GPU 112. Conventionally, the CPU fault handler 106 may respond to a page fault by reading appropriate data, from the system disk 182, and writing the data to physical memory, so that it is thereafter available to be accessed by the faulting CPU program via the CPU MMU 108. The CPU fault handler 106 can be software that resides in the system memory 152 and executes on the CPU 102, the software being provoked by an interrupt to the CPU 102. For example, the CPU fault handler 106 can be an operating system routine.” (par. 0018) “the GPU fault handler 116 executes steps in response to the GPU MMU 118 generating a page fault, to make requested data available to the GPU 112.” (par. 0025) where “One reason for limiting the number of GPU threads that can be executed during a common time interval, in response to a page fault, is to limit how many compute unit of the GPUs are used to handle the page fault, so that at least some compute units of the GPU remain available to perform other GPU functions.” (par. 0044) “the executing one or more GPU threads includes determining, based on the task ID associated with the virtual memory address being used when the page fault occurred, a number of GPU threads to execute during a common time interval.” (par. 0049)]. 
Sokolov and Grossman are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Sokolov to include a graphics processor… comprising… a plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, [servicing page faults and allowing “at least some compute units of the GPU remain available to perform other GPU functions… limit how long it takes to perform the context switching (e.g., at steps 206 and 210) used to handle the page fault. This is because in general, the greater the number of GPU shader thread execution units in use during a common time interval for a task, the greater the amount of time required to perform context switching of that task.” (par. 0044)].
The combination of Sokolov and Grossman does not expressly refer mapping a predetermined number of pages in response to a page fault, wherein the predetermined number of pages is determined by the amount of memory available in the virtual memory space; however, regarding these limitations, Lameter teaches [“According to an embodiment of the present invention, a single page fault may result in the mapping of two, four, or eight virtual memory pages. In conventional methods, by contrast, a single page fault results in the mapping of only one virtual memory page.” (par. 0008) “The method is particularly effective in mapping large contiguous sections of virtual memory to physical memory. When a large contiguous section of virtual memory is accessed sequentially, a single table entry is generated in response to an initial page fault, but afterwards, multiple number of table entries (2, 4 or 8) are generated in response to each of the subsequent page faults. The number of table entries generated doubles until a preset limit is reached. In the embodiments of the invention illustrated herein, a present limit of 8 is used. Of course, a higher power of two number can be used, e.g., 2.sup.4, 2.sup.5, etc.” (par. 0009) (see pars. 0028-0029; fig. 4 and related text)], where according to Lameter, the number of pages mapped varies and may be limited to a preset limit; however, Lameter does not expressly refer to the predetermined number of pages determined by the amount of memory available in the virtual memory space.
Sokolov, Grossman and Lameter are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sokolov and Grossman to mapping a predetermined number of pages in response to a page fault as taught by Lameter, where in view of Sokolov’s teachings such mapping would occur when the virtual page that cause the page fault is not the last page since doing so would provide the benefits of [“a predictive prefaulting method that accelerates the mapping of virtual memory to physical memory in a computer system” (par. 0002)].
The combination of Sokolov, Grossman and Lameter does not expressly disclose the predetermined number of pages determined by the amount of memory available in the virtual memory space; however, regarding these limitations, Ganapathi teaches [“cause the second processing unit to configure shared memory of the computing device so that in response to a page fault the second processing unit: determines a number of memory addresses in the shared memory greater than one and less than all of the memory addresses in the shared memory; sends a request to the first processing unit to transfer data associated with the determined number of memory addresses to the second processing unit;” (par. 0036; see pars. 0037 and 0040)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sokolov, Grossman and Lameter to include predetermined number of pages determined by the amount of memory available in the virtual memory space as taught by Ganapathi since doing so would provide the benefits of [allowing a number of pages to be prefetched, thus reducing a number of page faults, without exceeding the total size of the memory].
Therefore, it would have been obvious to combine Sokolov, Grossman and Lameter with Ganapathi for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 3. The apparatus of claim 1, wherein the predetermined number of pages begins at the virtual address that triggered the page fault [Sokolov teaches “the first page 402 of the allocated block 204 is mapped to a physical page 222 in physical memory space 208 when the virtual memory block 204 is first allocated to a thread...” (par. 0032) “If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address… another physical page 22 is automatically mapped to the next contiguous virtual page” (par. 0040). Lameter step 420 (see pars. 0028-0029; fig. 4 and related text)].  
As per claim 4. The apparatus of claim 3, the processor to: update a page table in the virtual memory space [Sokolov teaches page tables 220 storing the mapping of virtual pages to physical pages (fig. 2 and related text; see fig. 3 and related text) where “If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address… another physical page 22 is automatically mapped to the next contiguous virtual page” (par. 0040). Lameter (pars. 0025; 0029)].  
As per claim 8. (Currently Amended) A method comprising: receiving, in a general purpose graphics processor comprising plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, different from the first set of execution resources, a virtual address that triggered a page fault for a compute process; checking a virtual memory space for a virtual memory allocation for the compute process that triggered the page fault; and performing one of: implementing an operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process, wherein the predetermined number of pages is determined by the amount of memory available in the virtual memory space, or bypassing the operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault  response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 10. The method of claim 8, wherein the predetermined number of pages begins at the virtual address that triggered the page fault [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 11. The method of claim 10, further comprising: updating a page table in the virtual memory space [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 15. (Currently Amended) One or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to: receive, in a general purpose graphics processor comprising plurality of execution units comprising at least a first type of execution unit having a first set of execution resources and a second type of execution unit having a second set of execution resources, different from the first set of execution resources, a virtual address that triggered a page fault for a compute process; check a virtual memory space for a virtual memory allocation for the compute process that triggered the page fault; and implement an operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process, wherein the predetermined number of pages is determined by the amount of memory available in the virtual memory space, or bypass the operation to allocate and map a predetermined number of pages in the virtual memory space beginning at the virtual address for the compute process that triggered the page fault in response to a determination that the virtual address that triggered the page fault is not a last page in the virtual memory allocation for the compute process [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 17. The computer-readable medium of claim 15, wherein the predetermined number of pages begins at the virtual address that triggered the page fault [The rationale in the rejection of claim 3 is herein incorporated].
As per claim 18. The computer-readable medium of claim 17, comprising one or more instructions that when executed on the at least one processor configure the at least one processor to: update a page table in the virtual memory space [The rationale in the rejection of claim 4 is herein incorporated].  
 
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov (US 2005/0198464) in view of Grossman (US 2017/0004647), Lameter (US 2007/0055843) and Ganapathi et al. (US 2014/0258643), as applied in the rejection of claims 1, 8 and 15 above, and further in view of Munetoh (US 2014/0298334).
As per claim 5. The combination of Sokolov, Grossman, Lameter and Ganapathi teaches The apparatus of claim 4, but does not expressly disclose the processor to: store a page fault event data record in memory, the page fault event data record comprising a process identifier, virtual memory address, and a timestamp; however, regarding these limitations, Munetoh teaches [page fault log (pars. 0022, 0024) including time, process ID (PID) and virtual address information (see pars. 0022, 0024; figs. 8-10 and related text)].  
Sokolov, Grossman, Lameter, Ganapathi and Munetoh are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sokolov, Grossman, Lameter and Ganapathi to store a page fault event data record in memory, the page fault event data record comprising a process identifier, virtual memory address, and a timestamp as taught by Munetoh since doing so would provide the benefits of [an improved memory controller providing “increase in speed, parallelization, a reduction in consumed power…” (par. 0003)].
Therefore, it would have been obvious to combine Sokolov, Grossman, Lameter, Ganapathi and Munetoh for the benefit of creating a storage system/method to obtain the invention as specified in claim 5. 
As per claim 12. The method of claim 11, further comprising: storing a page fault event data record in memory, the page fault event data record comprising a process identifier, virtual memory address, and a timestamp [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 19. The computer-readable medium of claim 18, comprising one or more instructions that when executed on the at least one processor configure the at least one processor to: store a page fault event data record in memory, the page fault event data record comprising a process identifier, virtual memory address, and a timestamp [The rationale in the rejection of claim 5 is herein incorporated].    


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolov (US 2005/0198464) in view of Grossman (US 2017/0004647) and Lameter (US 2007/0055843) and Ganapathi et al. (US 2014/0258643), as applied in the rejection of claim 1 above, and further in view of Campbell et. al. (US 2006/0236032).
As per claim 7. The combination of Sokolov, Grossman, Lameter and Ganapathi teaches The apparatus of claim 1, but does not expressly disclose wherein the processor is embedded in a memory management unit; however, regarding these limitations, Campbell teaches [“An embedded central processing unit (CPU) is included in the memory controller” (Abstract; see pars. 0013, 0016)].  
Sokolov, Grossman, Lameter, Ganapathi and Campbell are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sokolov, Grossman, Lameter and Ganapathi to have the processor embedded in a memory management unit as taught by Campbell since doing so would provide the benefits of [facilitating low latency memory accesses (par. 0016)]. 
Therefore, it would have been obvious to combine Sokolov, Grossman, Lameter and Ganapathi with Zwiegincew for the benefit of creating a storage system/method to obtain the invention as specified in claim 7. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Choi et al. (10,719,263) teaches “Referring to FIG. 9B, however, when a page fault occurs during the process in an example embodiment of the inventive concepts, a page having the page fault and sequential pages may be consecutively processed according to the page number N set in operation S400. When a difference between an address of a page that has been processed in response to the page fault and an address of a page to be processed in response to the page fault PF2 is equal to a predetermined value, the page number N may be doubled when the page fault PF2 occurs. In the same manner, when a difference between the address of the page that has been processed in response to the page fault PF2 and an address of a page to be processed in response to the page fault PF3 is equal to the predetermined value, the page number N may be doubled when the page fault PF3 occurs. At this time, the pages may be synchronously processed in the kernel mode without giving up control.” (col. 9, lines 8-26).
Ginzburg et al. (US 2014/0304559) teaches “ In embodiments of the invention, the memory management subsystem 216 includes multiple page fault aggregation logic 220 that is operable to aggregate multiple page faults. The page faults may represent minor page faults, soft page faults, major page faults, hard page faults, invalid page faults, or combinations thereof. The multiple page fault aggregation logic is operable to store or provide aggregated page fault information 226 for multiple page faults to a page fault communication interface 225. In some embodiments, the multiple page fault aggregation logic may be operable to aggregate all of the page faults for all of the memory addresses of the multiple memory address instruction 212, although this is not required. In other embodiments, the multiple page fault aggregation logic may be operable to aggregate a subset of two or more page faults for a subset of two or more of the memory addresses of the multiple memory address instruction. Although this may tend to sacrifice some performance, as compared to if all page faults were aggregated, aggregating two or more page faults may have better performance than if no page faults are aggregated and may be suitable for some implementations. Depending upon the implementation, the page fault aggregation logic may work either sequentially (e.g., from a first memory address toward a last memory address of an instruction) or in parallel. As soon as a first page fault is detected the aggregation logic may determine multiple pages indicated by the faulting instruction, and provide the multiple pages as part of the exception raised. The multiple page fault aggregation logic is operable to raise or issue a multi-page page fault 223 corresponding to the multiple aggregated page faults.” (par. 0032).

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 1/7/2022 with respect to claims 1-5, 8-12 and 15-19 have been fully considered but they are moot in view of new grounds of rejection. However, note that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In view of Applicant’s amendments to claims 6, 13 and 20, these claims have been objected to (see below).
CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 3-5, 7-8, 10-12, 15 and 17-19 have received an action on the merits and are subject to a final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION
Claims 2, 9, 14, 16 and 21 have been canceled.
a(3) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
    b.  DIRECTION OF FUTURE CORRESPONDENCES

If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 24, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135